         Case 1:16-cv-10386-LTS Document 420 Filed 11/25/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 ALEXANDER STYLLER, INTEGRATED
 COMMUNICATIONS & TECHNOLOGIES,
 INC., JADE CHENG, JASON YUYI,
 CATHY YU, CAROLINE MARAFAO
 CHENG, PUSHUN CHENG, CHANGZHEN
 NI, JUNFANG YU, MEIXIANG CHENG,
 FANGSHOU YU, and CHANGHUA NI,

                        Plaintiffs,

        vs.                                        Civil Action No. 1:16-CV-10386 (LTS)

 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY, HEWLETT-
 PACKARD FINANCIAL SERVICES
 (INDIA) PRIVATE LIMITED, HP INC.,
 HEWLETT PACKARD ENTERPRISE
 COMPANY, and DAVID GILL

                        Defendants.


           DEFENDANTS’ MOTION TO SEAL DEPOSITION TRANSCRIPTS
                    IMPROPERLY FILED BY PLAINTIFFS

       Defendants Hewlett-Packard Financial Services Company, Hewlett-Packard Financial

Services (India) Private Limited, HP Inc., Hewlett Packard Enterprise Company and David Gill

(“Defendants”), by and through their undersigned counsel, respectfully request that the Court

immediately seal the deposition transcripts of David Gill and Kevan Bartley, filed by Plaintiffs at

ECF 419-2 and ECF 419-3.

       On November 24, 2020, Plaintiffs filed a Motion to Compel Production of the Native File

and Metadata of the April 22, 2013 Final Letter (the “Motion to Compel”). ECF 419. In

connection with that filing, Plaintiffs publicly filed the entirety of the deposition transcripts of

Defendants’ witnesses Gill and Bartley.



                                                                                          10001037v1
           Case 1:16-cv-10386-LTS Document 420 Filed 11/25/20 Page 2 of 4




         The Court-entered Stipulated Protective Order provides that deposition transcripts “shall

be treated as Confidential prior to expiration” of a 15-business-day period following receipt of

final deposition transcripts, so that the party producing the witness may review the transcript and

designate some or all portions as Confidential. ECF 188 § 7.b.

         Shortly after Plaintiffs filed their Motion to Compel, Defendants asked Plaintiffs to remove

the deposition transcripts of Gill and Bartley from the docket because the 15-business-day period

following receipt of the transcripts had not yet expired, and provided their consent to re-file the

same under seal.1 See Ex. A. Plaintiffs’ counsel refused the request, stating that it was his view

that Defendants waived all confidentiality because they had filed selected excerpts of some

transcripts publicly in connection with their Motion to Refer Attorney Joffe’s Misconduct to the

Presiding Judge (the “Misconduct Motion,” ECF 414). Ex. A.

         Of course, Defendants did not waive the confidentiality of the entirety of deposition

transcripts merely because they publicly filed selected portions of the same or other transcripts.

Defendants chose to waive confidentiality with respect to only those excerpts, as is their right

under the Protective Order. ECF 188 § 6.a.2

         Accordingly, Defendants respectfully request that the Court remove the Gill and Bartley

deposition transcripts from the public docket (including pending resolution of this motion), and

that the Court order Plaintiffs to file the same under seal.3




1
         Defendants received the final deposition transcript of Kevan Bartley on November 10, 2020 and David Gill
on November 11, 2020. Due to the Veterans’ Day and Thanksgiving holidays, the 15-business-day period will expire
with respect to both deposition transcripts on December 3, 2020.
2
        Notably, the excerpts quoted in the Misconduct Motion consist of Mr. Joffe’s own words, not the witnesses’
testimony (with the exception of testimony from one witness that Mr. Joffe’s behavior made him uncomfortable).
3
          Plaintiffs’ counsel’s failure to comply with the Protective Order, even after being afforded the opportunity to
do so, reflects a continued disregard of Court orders even as the Misconduct Motion is pending.

                                                           2
                                                                                                             10001037v1
         Case 1:16-cv-10386-LTS Document 420 Filed 11/25/20 Page 3 of 4




Dated: November 25, 2020

                                            /s/ Paul A. Saso
                                            Michael H. Bunis (BBO No. 566839)
                                            G. Mark Edgarton (BBO No. 657593)
                                            Kevin C. Quigley (BBO No. 685015)
                                            CHOATE HALL & STEWART LLP
                                            Two International Place
                                            Boston, Massachusetts 02110
                                            (617) 248-5000
                                            mbunis@choate.com
                                            medgarton@choate.com
                                            kquigley@choate.com

                                            Anthony P. Callaghan
                                            Paul A. Saso
                                            GIBBONS P.C.
                                            One Pennsylvania Plaza, 37th Floor
                                            New York, New York, 10119
                                            (212) 613-2000


                                            Counsel for Defendants



                              Local Rule 7.1(a)(2) Certification

       I, Paul A. Saso, Attorney for Defendants Hewlett-Packard Financial Services Company,
Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard Enterprise
Company, and David Gill, hereby certify that on November 24 and 25, 2020 I conferred in good
faith with Plaintiffs’ counsel, Dimitry Joffe, regarding the issues raised in this Motion, but we
could not narrow the dispute.

                                            /s/ Paul A. Saso
                                            Paul A. Saso




                                               3
                                                                                       10001037v1
         Case 1:16-cv-10386-LTS Document 420 Filed 11/25/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Kevin C. Quigley, Attorney for Defendants Hewlett-Packard Financial Services
Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard
Enterprise Company, and David Gill, hereby certify that the foregoing document was filed using
the CM/ECF system and electronic notice will be sent to registered participants as indicated on the
Notice of Electronic Filing (NEF) on November 25, 2020.


                                             /s/ Kevin C. Quigley
                                             Kevin C. Quigley




                                                4
                                                                                         10001037v1
